16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Nathaniel BROWN, individually and as father of NannetteAnnita Brown, an infant;  Nannette Annita Brown,an infant, through her father and nextfriend, Plaintiffs Appellants,v.ELKINS-SINN, INCORPORATED, Defendant Appellee.
No. 931812.
United States Court of Appeals, Fourth Circuit.
Dec. 10, 1993.Jan. 31, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, Claude M. Hilton, District Judge.  (CA-93-265-A)
Nathaniel Brown, Nannette Annita Brown, Appellants Pro Se.
Stephen David Raber, Williams & Connolly, Washington, D.C., for Appellee.
E.D.Va.
Affirmed.
Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

PER CURIAM

1
Appellants appeal from the district court's order that granted summary judgment to the Defendant in their personal injury action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Elkins-Sinn, Inc., No. CA-93-265-A (E.D. Va.  June 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED